The claimant was a resident of White Plains, N. Y., and was injured in an automobile accident on January 9, 1939, while riding in another man’s car as a passenger on the way to Warwick. The appellant claims that he was an employee of the Sisters of the Poor of St. Francis at the time of the accidental injury, and that his injury arose out of and in the course of such employment. The Industrial Board has found upon the evidence in the record to the contrary and that at the time claimant was injured he was not an employee of his alleged employer. The alleged employer was carrying on some construction work at Warwick at the time and the appellant’s case rests on his claim, that he was hired at White Plains by a man named Kennedy, who was *913an employee of this alleged employer, working on the job at Warwick and residing in White Plains. On this job at Warwick a number of plasterers were employed and a man named Spearman was foreman of the plasterers. The only real issue in this case is the weight of evidence, an issue which this court cannot review. Decision of the Industrial Board unanimously affirmed, with costs to the State Industrial Board. Present — BUI, P. J., Crapser, Bliss, Hefíernan and Schenek, JJ. [See post, p. 919.]